Title: From John Adams to Massachusetts Legislature, 26 March 1801
From: Adams, John
To: Massachusetts Legislature


				
To The Senate And House Of Representatives Of
Massachusetts.
					
					26 March, 1801.
				
				The very respectful, affectionate, and obliging address, which has been presented to me by the President of the Senate and Speaker of the House of Representatives, by your order, has awakened all my sensibility, and demands my most grateful acknowledgments.As the various testimonials of the approbation and affection of my fellow-citizens of Massachusetts, which have been indulged to me from my earliest youth, have ever been esteemed the choicest blessings of my life, so this final applause of the legislature, so generously given after the close of the last scene of the last act of my political drama, is more precious than any which preceded it. There is now no greater felicity remaining for me to hope or desire, than to pass the remainder of my days in repose, in an undisturbed participation of the common privileges of our fellow-citizens under your protection.The satisfaction you have found in the administration of the general government from its commencement, is highly agreeable to me; and I sincerely hope that the twelve years to come will not be less prosperous or happy for our country.With the utmost sincerity, I reciprocate your devout supplications, for the happiness of yourselves, your families, constituents, and posterity.
				
					John Adams.
				
				
			